—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about March 24, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would have constituted the crimes of criminal possession of a controlled substance in the third and fourth degrees, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concern*38ing credibility. The evidence clearly warranted the conclusion that appellant was the person who was observed discarding the drugs recovered by the police. Appellant’s contention that an adverse inference should be drawn from the failure of the presentment agency to call the other officers who took part in the arrest is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit. Concur — Williams, J. P., Mazzarelli, Andidas, Ellerin and Saxe, JJ.